Citation Nr: 0336138	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  95-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.  

2.  Entitlement to service connection for hypertension and 
arteriosclerotic heart disease.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for erysipelas (claimed 
as swollen legs).  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  He received a Purple Heart Medal.  

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in which service connection for post traumatic stress 
disorder (PTSD), hypertension and arteriosclerotic heart 
disease, diabetes mellitus and erysipelas (claimed as swollen 
legs) was denied.  

In a February 1997 Supplemental Statement of the Case service 
connection for PTSD was granted and assigned a 30 percent 
evaluation.  The evaluation for PTSD was increased to 50 
percent in a June 2001 rating decision.  


REMAND

The VCAA modified VA's duty to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  In the review of the claims file, 
it is noted that the appellant has not been provided with 
notice of the provisions of the VCAA with regard to what 
information and evidence is necessary to substantiate the 
claim as well as which evidence VA would seek to provide and 
which evidence the claimant was to provide, pursuant to the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103(a) (2002).  A 
remand is needed for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Appropriate action 
at the RO level is required to provide proper VCAA notice.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

At the February 2003 Travel Board Hearing the veteran 
testified that he was receiving Social Security 
Administration (SSA) disability benefits.  However, the 
medical records considered in conjunction with the SSA 
determination have not been added to the claims file.  These 
records should be associated with the file prior to 
resolution of the appeal.  38 U.S.C.A. § 5106 (West Supp. 
2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran was afforded a VA joints examination in August 
1994 and a VA examination for diseases of the veins and 
arteries in December 1996.  Neither VA examiner indicated 
that the claims folder had been reviewed.  An examination 
should include a review of "the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  See Green v. Derwinski, 1 
Vet. App. 121 (1991), which required that the records of 
prior treatment be taken into account at the time of an 
evaluation.  The VA examiners did not provide opinions as to 
as to the etiology or likely onset of the veteran's 
hypertension and arteriosclerotic heart disease, diabetes 
mellitus or erysipelas (claimed as swollen legs).  The VA 
examiners did not opine as to whether it was at least as 
likely as not that the veteran's hypertension and 
arteriosclerotic heart disease, diabetes mellitus or 
erysipelas (claimed as swollen legs) were incurred in or 
aggravated during service.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The veteran testified that his service-connected PTSD was 
worse since his last examination.  The RO should obtain 
current VA treatment records pertaining to the service-
connected PTSD and afforded the veteran another VA 
examination to determine the current severity of that 
disorder.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claim.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.  

4.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's service-connected PTSD 
from May 1999 to the present time.  All 
records obtained should be associated 
with the claims folder.

5.  The veteran should be afforded VA 
heart, diabetes mellitus and veins and 
arteries examinations.  The claims folder 
must be made available to the examiners 
to review in conjunction with the 
examinations.  All indicated special 
tests are to be performed.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  As part of each examination, 
the appropriate examiner is requested to 
specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's hypertension and 
arteriosclerotic heart disease, diabetes 
mellitus, and erysipelas (claimed as 
swollen legs) was incurred in or 
aggravated during service.  

6.  The veteran should be afforded a VA 
psychiatric examination to determined the 
current severity of his service-connected 
PTSD.  Send the claims folder to the 
examiner for review.  A complete 
rationale for all opinions expressed must 
be provided.  The examiner should be 
requested to perform all indicated 
testing.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

7.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. J. ALIBRANDO 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

